

116 HR 3760 IH: Point Roberts Small Business Fairness Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3760IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. DelBene introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to establish a forgivable loan program for certain businesses located near the United States and Canadian border, and for other purposes.1.Short titleThis Act may be cited as the Point Roberts Small Business Fairness Act.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Covered businessThe term covered business means a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632))—(A)located in the contiguous United States;(B)located within 75 miles of the United States and Canadian border; and(C)only accessible by land via Canada. 3.Forgivable loan program for covered businesses(a)In generalThe Administrator shall establish a program to make forgivable loans available to covered businesses that had gross receipts during the second, third, or fourth quarter of 2020 that demonstrate a greater than 50 percent reduction from the gross receipts of the entity during the same quarter in 2019.(b)EligibilityTo be eligible for a forgivable loan under subsection (a), a covered business shall—(1)have been in operation on March 1, 2020; and(2)show that the closure of the United States and Canadian border—(A)directly resulted in a reduction in the gross receipts of the covered business; or(B)restricted the ability of customers to access the location of the covered business.(c)Loan amountThe maximum loan amount under subsection (a) shall be equal to 75 percent of the gross annual receipts for the covered business for fiscal year 2019.(d)ForgivenessNot later than 1 year after the date of enactment of this Act, the Administrator shall forgive 100 percent of the value of a loan made to a covered business under subsection (a) less the amount the covered business received from—(1)any other loan forgiveness program, including any program established under the CARES Act (Public Law 116–136); or(2)an advance under section 1110 of the CARES Act (15 U.S.C. 9009).